Case 3:15-cv-01143-BJD-PDB Document 222 Filed 10/12/18 Page 1 of 6 PageID 9584




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


                                                  )
    Winn-Dixie Stores, Inc. and                   )
    Bi-Lo Holdings LLC,                           ) Case No. 3:15-cv-01143-J-39PDB
                                                  )
                    Plaintiffs                    )
    v.                                            )
                                                  )
    Southeast Milk, Inc., et al.                  )
                                                  )
                    Defendants                    )




        PLAINTIFFS’ MOTION TO COMPEL DEFENDANTS TO IDENTIFY OR
      NARROW LIST OF WITNESSES THAT THEY INTEND TO CALL AT TRIAL
           AND FOR LEAVE TO TAKE DISCOVERY OF WITNESSES NOT
     DISCLOSED UNTIL AMENDED RULE 26(A) DISCLOSURES SERVED ON THE
        DISCOVERY DEADLINE AND SUPPORTING MEMORANDUM OF LAW
Case 3:15-cv-01143-BJD-PDB Document 222 Filed 10/12/18 Page 2 of 6 PageID 9585




           Plaintiffs move, pursuant to Rules 16 and 26, to compel Defendants to identify or

    narrow their list of witnesses that they intend to call at trial and for leave take discovery of

    the witnesses identified in Defendants’ Amended Rule 26(a) Disclosures, served on March

    22, 23 and 26, 2018.

           On March 22, 23 and 26, 2018, most of the Defendants served amended Rule 26(a)

    disclosures which identified over 2,000 potential new witnesses. Plaintiffs moved to strike

    those newly identified witnesses (Dkt. #141). On June 27, 2018, the Magistrate Judge denied

    that motion (Dkt. #178). On July 11, 2018, Plaintiffs filed objections to the Magistrate’s

    Order (Dkt. #180), which Judge Davis denied (Dkt. #184) on July 30, 2018.            In its order

    denying Plaintiffs’ motion to strike, the Magistrate Judge indicated that she would entertain a

    request for discovery of the witnesses newly named in Defendants’ Amended Rule 26(a)

    disclosures. See Dkt. #178 (“If discovery is needed from someone not specifically listed

    until recently, the Court will entertain a request to obtain discovery”). Defendants have

    previously rejected any of Plaintiff’s requests that Defendants identify or narrow the over

    2,000 new witnesses identified in their Amended Rule 26(a) disclosures.

           Insofar as it is not possible to take discovery from all 2,000 witnesses between now

    and trial, nor for Defendants to call all 2,000 witnesses at trial, within the 15 day trial

    estimate that Plaintiffs and Defendants previously provided to the Court, Plaintiffs now move

    to compel the Defendants to identify or narrow the list of witnesses that they intend to call at

    trial and for leave to take discovery of the newly named witnesses. First, Defendants have

    indicated that they will not call all 2,000 witnesses to testify at trial, but have refused to

    identify a smaller list of witnesses from the over 2,000 witnesses, prior to 30 days prior to the



                                                   1
Case 3:15-cv-01143-BJD-PDB Document 222 Filed 10/12/18 Page 3 of 6 PageID 9586




    January 7, 2019 trial date. Furthermore, Defendants have not indicated how many farmers

    will be identified on their trial witness lists, but only state that the number “will be

    appropriately limited based on the scope of the issues that remain unresolved after summary

    judgment.” Dkt. #183, p. 7.

           Second, the proposed discovery, attached as Exhibit 1 and Composite Exhibit 2 to

    this motion, is targeted to the areas of testimony anticipated from (1) the over 2,000 dairy

    farmers identified by Defendants and (2) the newly identified current and former government

    officials. Specifically, Defendants contend that dairy farmers who submitted bids under the

    Herd Retirement Program would have retired anyway and that a bid would reflect a farmer’s

    low profitability.   With respect to the Congressmen and former government officials,

    Defendants have set forth the information that these witnesses will likely testify to in their

    Motion for Summary Judgment (Dkt. #187, pp. 4-5), and Plaintiffs’ proposed discovery is

    likewise tailored to those subjects or anticipated information.

           The relief sought by Plaintiffs here is within the broad powers of the Court to manage

    the cases before it. See Chrysler Int’l Corp. v. Chemaly, 28 F.3d 1358, 1360 (11th Cir.

    2002); Worley v. State Farm Mutual Automobile Ins. Co., Case No. 3:12-cv-1041-J-MCR,

    2013 WL 12157425 *2 (M.D. Fla. Sept. 10, 2013). In addition, according to Wright &

    Miller, it is “an abuse of [Rule 26] for a party to list so many witnesses … as to exceed any

    possibility of use at trial and swamp opposing counsel with a meaningless avalanche of

    information.” Wright & Miller, §2054, p. 379. The best way in which to deal with such a

    tactic is to narrow the list of witnesses as part of the Court’s pretrial preparation under Rule

    16, as this motion seeks. Thus, according to Wright & Miller, “it seems that the better course



                                                   2
Case 3:15-cv-01143-BJD-PDB Document 222 Filed 10/12/18 Page 4 of 6 PageID 9587




    in winnowing overlong lists of eligible witnesses and exhibits would be to do so as part of

    the court’s overall pretrial preparation under Rule 16 rather than as a feature of the Rule

    26(a)(3) disclosure process.”    Id.   Finally, courts have adopted the same approach as

    recommended in Wright & Miller. See, e.g., Summers v. County of Charleston, 2012 U.S.

    Dist. LEXIS 129212 at *8-9 (D.S.C. 2012)(addressing Plaintiff’s motion to narrow

    Defendants’ witness list, which identified 73 witnesses to be called at trial); Jama v. City &

    County of Denver, 304 F.R.D. 289, 298 (D. Colo. 2014)(rejecting party’s approach of

    identifying hundreds of witnesses as a “laundry list of undifferentiated witnesses” in

    violation of Rule 26(a)).

           Thus, Plaintiffs move this Court to compel Defendants to identify or narrow their list

    of witnesses to be called at trial and to provide responses to Plaintiffs’ proposed discovery

    within 7 days, to produce documents within 14 days, and to provide dates for the depositions

    of the newly named witnesses so that their depositions can be taken within 28 days.




                                                  3
Case 3:15-cv-01143-BJD-PDB Document 222 Filed 10/12/18 Page 5 of 6 PageID 9588




    Respectfully submitted October 12, 2018


                                                /s/ H. Timothy Gillis
                                                H. Timothy Gillis, Trial Counsel
                                                Florida Bar No. 133876
                                                Jeffrey S. York
                                                Florida Bar No. 987069
                                                Shutts & Bowen LLP
                                                1022 Park Street, Suite 308
                                                Jacksonville, FL 32204
                                                Phone: (904) 899-9926
                                                Fax: (904) 899-9965
                                                tgillis@shutts.com
                                                jyork@shutts.com

                                                Patrick J. Ahern
                                                Ahern and Associates, P.C.
                                                8 South Michigan Avenue
                                                Suite 3600
                                                Chicago, IL 60603
                                                (312) 404-3760
                                                patrick.ahern@ahernandassociatespc.com
                                                (Admitted Pro Hac Vice)

                                                Attorneys for Plaintiffs Winn-Dixie
                                                Stores, Inc., and Bi-Lo Holdings, LLC


                          CERTIFICATE OF FAITH CONFERENCE

           In accordance with Local Rule 3.01(g), prior to the filing of this Motion, counsel for

    Plaintiffs conferred with counsel for Defendants, who indicated that they oppose the relief

    requested in this Motion.


                                                /s/ H. Timothy Gillis
                                                Attorney




                                                 4
Case 3:15-cv-01143-BJD-PDB Document 222 Filed 10/12/18 Page 6 of 6 PageID 9589




                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on October 12, 2018 I electronically filed the foregoing

    with the Clerk of Court pursuant to the Administrative Procedures for Electronic Filing in

    Civil and Criminal Cases of this Court by using the CM/ECF System, which will send a

    notice of electronic filing to all counsel of record.

                                                    /s/ H. Timothy Gillis
                                                    Attorney




                                                     5
